Order filed August 1, 2017




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-17-00433-CV
                                  ____________

                      ROBERT STEVENSON, Appellant

                                        V.

WASTE MANAGEMENT OF TEXAS, INC. AND RIGOBERTO ZELAYA,
                       Appellees


                   On Appeal from the 113th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-60538

                                   ORDER

      The clerk’s record was filed July 27, 2017. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c).
The record does not contain volume 2 of the clerk's record.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before August 21, 2017, containing volume 2 of the clerk's record.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM